DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 01/24/2018. It is noted that applicant has filed a certified copy of the parent Application No. JAPAN 2018-009837 as required by 37 CFR 1.55. However, Applicant has failed to provide a certified English translation.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/24/2020 included foreign patent documents. The foreign patent documents supplied by Applicant included only the abstract in English. Examiner only considered the abstracts of the foreign patent documents included on the IDS documents. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claim
This action is in reply in response to application filed on 4 of January 2022.
The following is a first action on the merits. In response to Examiner's restriction requirement, on 11/04/2021. Applicant elected group III, claims 3, 14, and 18, and withdrew from consideration groups I, II, and IV, claims 1-2, 4-13, 15-17, and 19-21. Claims 1-2, 4-13, 15-17, and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant's election without traverse of the non-elected Claims in the reply filed on 01/04/2022 is acknowledged. Of the pending claims, claims 3, 14, and 18 are examined and rejected below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3, 14, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machines, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 3 recites “…determines whether or not the predetermined service is applicable on the basis of the information regarding the target person input…and the definition information regarding the predetermined service is applicable…; …that generates determination result information calculated on the basis of whether or not the predetermined service is applicable and a determination result…”.  Claims 14 and 18 discloses similar limitations as Claim 3 as disclosed, and therefore recites an abstract idea.  
	More specifically, claims 3, 14, and 18 are directed to “Mental Processes” such as “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as determining whether a service is applicable based on a target person or service content information as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claims recite an abstract idea. 

	In particular, claims 3, 14, and 18 recite additional elements “a definition unit”, “an input unit”, “a determination unit”, “an information generation unit”, and “an extraction unit”.   These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Further, the remaining additional element directed to holding (i.e. storing) information (i.e. data), inputting data, and outputting a result are deemed Mere data Gathering and reflect insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea. 
	With respect to step 2B, claims 3, 14, and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to The CPU 21 controls each unit by developing and executing various programs stored in the ROM 22 or the storage unit 28 into the RAM 23 on the basis of operation signals and data transmitted from each unit of the information processing device through the bus 24 and the input/output interface 25.  Therefore, information processing executed by the information processing device 1 described later is realized.  The input unit 36 is, for example, a keyboard, a mouse, or the like. The display unit 27 is a display including, for example, a liquid crystal display element, an organic electro luminescence (EL) display element, or the like, and displays various information by processing of the CPU 21. It should be noted that the input unit 36 and the display unit 27 may be composed of a touch panel that has functions of the input unit 36 and the display unit 27. The storage unit 28 stores at least an operating system (OS) and various programs. The storage unit 28 is composed of, for example, a hard disk drive (HDD), a solid-state drive (SSD), a flash memory, or the like. The HDD, the SSD, the flash memory, or the like are embedded in the device, but may be external devices connected to the device by a predetermined interface. Specifically, the HDD, the SSD, the flash memory, or the like is an external HDD or universal serial bus (USB) memory connected by a USB, a memory card connected by a predetermined memory card slot, or the like. The communication unit 29 is a communication interface for connecting to a local area network (LAN) or the like”.  Further, additional elements for  holding (i.e. storing) information (i.e. data), inputting data, and outputting a result are deemed Mere data Gathering and do not amount to 
As a result, claims 3, 14, and 18  do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness


Claims 3, 14, and 18 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20170308838 to Kumagai et. al. (hereinafter referred to as “Shealy”) in view of US 20170213307 to Platt et. all. (hereinafter referred to as “Platt”).


(A)	As per Claims 3, 14, and 18:
	Kumagai expressly discloses:
a definition unit that holds definition information regarding a predetermined service; (Kumagai ¶32 in the embodiment, as the minimum configuration, the service design assistance system 1 includes a service recommendation system 100 and a service example storage system 200. It is a matter of course that in a case where data are stored in the service recommendation system 100 instead of in the service example storage system 200, the service design assistance system 1 may be made up from the service recommendation system 100 alone).
	an input unit that inputs information regarding the predetermined service that is to provide or use the predetermined service as an argument of the definition information regarding the predetermined service held in the definition unit; (Kumagai ¶37 it should be 
	a determination unit that determines whether or not a service obtained by inputting information…and having a predetermined attribute to each of the information regarding the predetermined service input through the input unit and the definition information regarding the predetermined service held in the definition unit is applicable; (Kumagai ¶101-102 the service similarity calculation part 111 in the service recommendation system 100 searches the client business information table 225 in the service example storage system 200 by using the business ID obtained in step S2011 as the key, and identifies business examples, whose business IDs match the business ID obtained in step S2011, from the examples in the client business information table 225. Furthermore, the service similarity calculation part 111 in the service recommendation system 100 narrows down the thus-identified business examples to a business example whose business classification matches the business classification obtained in step S2011, and obtains the business characteristics of the narrowed-down business example (S2012).
	an information generation unit that generates information indicating whether or not the service is applicable, as a determination result by the determination unit, and service content information; (Kumagai ¶103 subsequently, the service similarity calculation part 111 in the service recommendation system 100 compares the business characteristics of the business example obtained in S2012 with the business characteristics received from the designer terminal 300, and thereby calculates a similarity degree using a predetermined algorism such that a larger number of matching characteristics represents a higher similarity).
	an extraction unit that determines whether or not a plurality of the generated information indicating whether or not the service is applicable is similar and extracts only a similar service; (Kumagai ¶114, 117 in this case, from the service information table 230, the service relevance calculation part 113 in the service recommendation system 100 extracts a service example the similar service ID of which matches the similar service ID received from the designer terminal 300 (S2031). Incidentally, in a case where the thus-extracted service example further has the same similar service ID, the service relevance calculation part 113 in the service recommendation system 100 further extracts another service example which matches the same similar service ID, and counts how many examples have been obtained in this way).	
	an output unit that outputs the extracted similar service;  (Kumagai ¶46 placing the object of the similar service into the display area on the design screen by moving the object to the display area; sending data on the screen to the designer terminal 300, and causing the designer terminal 300 to display the screen).
	Although Kumagai teaches an information processing device comprised of a definition unit that holds definition information regarding a predetermined service; an input unit that inputs information regarding a target person who intends to use the predetermined service to the definition unit as an argument of the definition information regarding the predetermined service held in the definition unit; a determination unit that determines whether or not the predetermined service is applicable on the basis of the information regarding the target person input from the input unit and the definition information regarding the predetermined service held in the definition unit, an information generation unit that generates determination result information calculated on 
	…of a target person generated randomly…; (Platt ¶177 we consider a mechanism in which the user is presented with pairs of output profiles (i.e., candidate strategies), which may be chosen randomly or judiciously (e.g. to maximize discriminative power and/or based on history of previous candidate pairs and responses), and is asked to decide whether they prefer the first option, prefer the second option, or have no preference).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Kumagai’s a service recommendation system and have the user presented with pairs of output profiles of Platt as both are analogous art which teach solutions to identifying a business capable of performing similar services to a user based on the relevance calculation as taught in Kumagai ¶114, 117 and further have the output profiles chosen randomly as taught in Platt ¶177. 
Kumagai abstract teaches a service design assistance method on [101] and teaches a program to perform the invention on [35-37].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
S. H. Cho, S.  Y. Oh, H. G. Rou and G. Y. Gim, "A Study on The Factors Affecting The Continuous Use of E-Government Services - Focused on Privacy and Security Concerns-," 2019 20th IEEE/ACIS International Conference on Software 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571)272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        3/14/2022